—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Kings County (Porzio, J.), dated December 10, 1998, which, upon a fact-finding order of the same court, dated September 22, 1998, made after a hearing, finding that the appellant committed acts which, if committed by an adult, would have constituted the crimes of sodomy in the first degree and sexual abuse in the first agree, adjudged him to be a juvenile delinquent and placed him on probation for a period of two years. The appeal brings up for review the fact-finding order dated September 22, 1998.
Ordered that the order of disposition is affirmed, without costs or disbursements.
Viewing the evidence in the light most favorable to the presentment agency (see, Matter of David H., 69 NY2d 792), we find that the evidence was legally sufficient to establish beyond a reasonable doubt that the appellant committed the acts alleged in the petition. Furthermore, the Family Court’s findings were not against the weight of the evidence. Resolution of issues of credibility, as well as the weight to be accorded to the evidence, are primarily questions to be determined by the trier of fact, which saw and heard the witnesses (see, Matter of Joan P., 245 AD2d 381). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, Matter of Isaac Q., 217 AD2d 410). The minor inconsistencies in the complainant’s testimony did not render it incredible as a matter of law (see, Matter of Nikkia C., 187 AD2d 581). The Family Court was in the best position to assess the complainant’s credibility, as it saw and heard her testimony first-hand (see, Matter of Tyrell A., 249 AD2d 467). Ritter, J. P., Joy, Goldstein and H. Miller, JJ., concur.